In an action to recover damages for personal injuries sustained in an automobile accident, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated April 10, 1989, as conditioned the granting of his motion to restore the action to the trial calendar upon the payment to the defendant of $1,000.
Ordered that the appeal is dismissed, with costs.
The plaintiff perfected this appeal from an intermediate order. We note, however, that a final judgment in favor of the defendant and against the plaintiff was entered on December 22, 1989. As a result, the appeal from the intermediate order must be dismissed (see, Matter of Aho, 39 NY2d 241, 248). As the plaintiff has perfected his appeal from the judgment, the issues raised on the appeal from the order may be raised on the appeal from the judgment (CPLR 5501 [a] [1]). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.